               Case 8:18-bk-08833-RCT             Doc 70   Filed 07/30/19      Page 1 of 1



                                           ORDERED.


         Dated: July 30, 2019




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

In re:                                                           Case No. 8:18-bk-08833-CPM

Roland Vance Askins, III,                                        Chapter 7

       Debtor.
______________________________________/


                             ORDER DISQUALIFYING JUDGE AND
                          DIRECTING THE CLERK TO REASSIGN CASE

          THIS CASE came on for consideration on the Court’s own motion for the purpose of considering

the entry of an appropriate order. It has only recently come to my attention that this case involves a

family who are long-time friends of mine. Consequently, I find that it is appropriate to disqualify myself

from this case under 28 U.S.C. § 455(a). See e.g., In re Syntax-Brillian Corp., 400 B.R. 21 (Bankr. D.

Del. 2009) (judge must recuse himself or herself when there is even an appearance of bias, regardless of

whether actual bias exists). Accordingly, it is

          ORDERED:

          1.     I am disqualified from conducting any further proceedings in this case.

          2.      The Clerk is directed to reassign this case to another United States Bankruptcy Court

Judge within the Tampa Division in accordance with Local Rule 1073-1(d)(1).



The Clerk is directed to serve a copy of this order on the Debtor and interested non-CM/ECF filer.
